38 So. 3d 195 (2010)
Deo FRAZER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1030.
District Court of Appeal of Florida, Fifth District.
June 1, 2010.
James S. Purdy, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. Prevatt v. State, 866 So. 2d 729 (Fla. 5th DCA 2004).
MONACO, C.J., GRIFFIN and TORPY, JJ., concur.